Citation Nr: 1043989	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  04-37 799A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from September 1992 to 
September 1994.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In connection with this appeal the Veteran testified at a hearing 
before the undersigned Veterans Law Judge at the RO in October 
2006.  A transcript of the hearing is associated with the claims 
files. 

This case was previously before the Board in January 2008, at 
which time it was remanded for additional development.  The case 
has now been returned to the Board for further appellate action.

The issues of entitlement to service connection for a 
psychiatric disability and of entitlement to a total 
disability rating based on individual unemployability due 
to service connected disabilities (TDIU) have been raised 
by the record.  These issues have not been adjudicated by 
the originating agency.  Therefore, they are referred to 
the originating agency for appropriate action.  


REMAND

The Board finds that additional development is required before 
the Veteran's claim of entitlement to a disability rating in 
excess of 20 percent for a right knee disability is decided.

In the January 2008 remand, the Board directed that the Veteran 
be afforded a VA examination to determine the current level of 
severity of her service-connected right knee disability.  In 
April 2010, the Veteran was afforded a VA examination.  The 
examiner was asked to provide an opinion concerning the degree of 
severity of any instability or subluxation of the knee and to 
determine if the knee locked and if so, the frequency of the 
locking.  A review of the VA examination report shows that the 
examiner did not comment on any instability or subluxation and 
did not indicate whether the Veteran experienced locking in her 
right knee.

Additionally, the examiner was asked to provide an opinion 
regarding the impact of the Veteran's service-connected right 
knee disability on her ability to work.  The Veteran reported 
that she had been forced to take excessive unscheduled leave as a 
result of her right knee disability.  However, the examiner did 
not provide an opinion regarding the Veteran's right knee 
disability and the functional impact it would have on her ability 
to work.    

The Board notes that the Veteran reported rather severe painful 
flare-ups at her April 2010 VA examination.  The examiner was 
asked to comment as to the extent of any additional limits on 
functional use as a result of flare-ups.  The examiner reported 
that he could not provide an opinion as to whether the Veteran 
would experience decreased range of motion during flare-ups 
without resorting to speculation.  The examiner did not comment 
on why he could not provide the opinion without resorting to 
speculation.

For the reasons listed above, the Board finds that the April 2010 
VA examination report is inadequate for adjudication purposes.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that RO compliance with a remand is not discretionary, 
and failure to comply with the terms of a remand necessitates 
another remand for corrective action.  Stegall v. West, 11 Vet. 
App. 268 (1998).

Therefore, the Board finds that the Veteran should be afforded a 
new VA examination to accurately determine the current level of 
severity of all impairment resulting from her service-connected 
right knee disability, to include its impact on her ability to 
work.  

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected right knee 
disability.  The claims files must be made 
available to and reviewed by the examiner.  

All manifestations of the Veteran's right 
knee disability should be identified, to 
include any symptoms of instability, 
subluxation, or locking.  In addition, the 
examiner should provide an opinion 
concerning the impact of the Veteran's 
service-connected right knee disability on 
her ability to work, to include whether it 
is sufficient by itself to render the 
Veteran unemployable.  The RO or the AMC 
should ensure that the examiner provides 
all information required for rating 
purposes.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and her representative, and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



